Citation Nr: 1021012	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-44 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
colonic diverticular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1952 to July 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had 
been received to reopen the claim.

In April 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the additional 
development as directed, continued to deny a reopening of the 
claim, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  A September 2001 rating decision determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for colonic diverticular 
disease, as there was no evidence linking the disorder to 
active service.  In the absence of an appeal the September 
2001 rating decision is final.

2.  The evidence submitted since the September 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The September 2001 rating decision is final.  New and 
material evidence has not been received to reopen a claim for 
colonic diverticular disease.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156(a), 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The Veteran was not 
provided VCAA notice specific to his claim to reopen prior to 
the June 2004 rating decision.  Consequently, VA did not 
comply with the statutory notice requirements.  See 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 17 Vet. App. 370 (2002).  
Nonetheless, for the reasons stated below, the Board finds 
the Veteran was not prejudiced, and any error was rendered 
harmless by VA's subsequent actions.

In this regard, in April 2009 the Veteran received notice 
what part of the evidence or information was to be provided 
by him and what part VA will attempt to obtain; notice how 
disability ratings and effective dates are assigned in the 
event service connection is granted; and notice of the reason 
his prior claim was denied and what type evidence would 
constitute new and material evidence to reopen the claim.  
Thus, the April 2009 letter was fully content-compliant for 
VCAA notice for a claim to reopen.  The claim was 
readjudicated in a March 2010 supplemental statement of the 
case.  Hence, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The evidence of record shows that the Veteran had a 
meaningful opportunity participate in the adjudication of his 
claim at all stages of the process.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Consequently, the Board 
finds any VCAA notice error was cured and rendered harmless.  
See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 
L.Ed.2d 532 (2009). 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to reopen a claim.  
See 38 C.F.R. § 3.159(c).  The claims file shows the Veteran 
did not respond to repeated VA correspondence that advised 
him to submit or identify evidence that showed a medical link 
between an intestinal disorder and his active service.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While he may 
not have received notice prior to the initial decision, after 
notice was provided, as found above, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Legal Background

In January 1965 the Veteran claimed entitlement to service 
connection for stomach pains.  Service treatment records note 
an August 1953 diagnosis of pylorospasm, and he was 
prescribed medication.  The entry does not note the Veteran's 
specific complaints.  

He complained of gastritis in June 1954.  At an initial 
morning visit to sick call, his temperature was normal, and 
he was prescribed Amphotel.  He returned that afternoon with 
a temperature of 101 degrees, and he was evacuated to a 
collection point for medical care.  The examiner noted the 
Veteran became ill the prior evening with abdominal pain, 
headache, backache, general malaise, and nausea.  There were 
no respiratory symptoms, and his temperature was 101.8.  
Examination of the ears, nose, throat, lungs, and heart was 
negative.  Examination of the abdomen revealed right upper 
quadrant tenderness with tenderness to percussion over the 
liver.  The remainder of the abdominal examination is not 
legible due to the penmanship style of the examiner.  VA 
records of many years later note there was a finding of 
parasitosis.  To the extent the Board can read the examiner's 
writing style, it appears to be peristalsis.  The official 
diagnosis of record was gastroenteritis.  An examiner noted 
that the Veteran became ill the prior day approximately one 
hour after drinking Coca Cola.  He vomited three times, but 
there was no hematemesis, and he had diarrhea.  He denied any 
prior history of similar episodes.  

Physical examination revealed right upper quadrant 
tenderness, but there was no spasm or rebound, costevertebral 
angle, or tenderness.  Peristalsis was active, and there was 
no jaundice.  The diagnosis was acute gastroenteritis, and he 
was admitted.  The Veteran was discharged to duty with that 
diagnosis approximately 12 days later.  There are no 
subsequent entries related to this complaint.

The July 1954 Report Of Medical Examination For Separation 
notes the Veteran's abdomen and viscera were assessed as 
normal.  He was deemed physically fit for separation from 
active service.  There are no medical records in the claims 
file for the period 1954 to 1965.

VA treatment records note February 1965 inpatient treatment 
for an eye disorder, i.e., bilateral pterygium.  Those 
records note no history of intestinal complaints.  An April 
1965 rating decision denied a claim of entitlement to service 
connection for residuals of a stomach disability.  The RO 
determined that the in-service intestinal episode was an 
acute and transitory illness that resolved without chronic 
residuals.  An April 1965 letter notified the Veteran of the 
decision and of his appellate rights.  The claims file 
contains nothing to indicate that he did not receive the 
April 1965 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of his having submitted a timely notice 
of disagreement with that decision.  Thus, the April 1965 
rating decision became final and binding on the Veteran.
 
The Veteran applied for a pension in the 1980s.  A June 1983 
VA examination report notes the Veteran's reported history 
included surgery at St. Mary's Hospital circa 1980, where he 
was found with diverticulitis of the descending colon.  The 
examiner noted that the appellant had no then current 
complaints.  Examination of the digestive system revealed the 
liver, kidney and spleen not to be palpable.  There were good 
bowel sounds, and a healed left scar.  The examiner diagnosed 
status post chronic, recurrent diverticulitis of the lower 
descending colon, by history.  There are no records in the 
claims file associated with the 1980 surgery reported by the 
Veteran.

In April 1990 the Veteran claimed entitlement to service 
connection for diverticulitis, where he noted an onset date 
of 1981.  He also noted a history of gastrointestinal 
bleeding in 1987.  VA treatment records note the Veteran's 
report of black/maroon stools and lower gastrointestinal 
bleeding.  A sigmoidscopy revealed blood coming from above 
the pericosa  A colonoscopy revealed diffuse diverticular 
disease with bleeding from the right colon.  The Veteran 
underwent a subtotal colectomy in April 1990.  Neither the 
operation report nor related treatment records note any 
comment or opinion medically linking any gastrointestinal 
disorder with the Veteran's in-service treatment for acute 
gastroenteritis or pylorospasm.

An April 2000 rating decision denied the claim.  The rating 
decision adjudicated the claim on the merits as an initial 
claim.  No reference was made to the April 1965 rating 
decision.  An RO letter, also dated in April 2000, notified 
the Veteran of the decision and of his appeal rights.  The 
claims file contains nothing to indicate that the Veteran did 
not receive the April 2000 decision letter, or any record 
that the U.S. Postal Service returned it to VA as 
undeliverable.  The Veteran's April 2000 notice of 
disagreement did not address the denial of the diverticulitis 
claim.  Thus, the April 2000 rating decision is final.

In the aftermath of the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), the RO reviewed the Veteran's 
claim again, as the April 2000 rating decision applied the 
now defunct Not-Well-Grounded legal standard.  Following a 
July 2001 VCAA notice letter, a September 2001 rating 
decision denied the claim under the VCAA standard of review.  
An October 2001 RO letter notified the Veteran of the 
decision and of his appeal rights.  His notice of 
disagreement was received in July 2002, and statement of the 
case was issued in August 2003.  The claims file contains 
nothing to indicate he did not receive the August 2003 
statement of the case, or any record the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely substantive appeal in 
response to the notice of disagreement.  Correspondence from 
the Veteran dated in July 2003 and October 2003 addressed new 
claims.  Thus, the September 2001 decision is final and 
binding on the Veteran.  See 38 C.F.R. § 20.200.  The 
September 2001 rating decision is the last final decision on 
the question of entitlement to service connection for colonic 
diverticular disease.

The Veteran's current application to reopen the claim was 
received in October 2003.



New and Material Evidence

When a claim is disallowed and no notice of disagreement is 
filed as required by regulation, the action or determination 
becomes final, and the claim will not be reopened except as 
provided by applicable regulation.  38 U.S.C.A. § 7105.  One 
means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  The evidence, 
even if new, must be material, in that it is evidence not 
previously of record that relates to an unestablished fact 
necessary to establish the claim, and which by itself or in 
connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. 
Cir. 2003).  In Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.  Moreover, if it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108.

The Court has further held that, in determining whether 
evidence is new and material, any new evidence submitted is 
presumed credible-that is, it is not tested for weight and 
credibility.  If the additional evidence presents a 
reasonable possibility that the claim could be allowed, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Analysis

The evidence added to the claims file since the September 
2001 rating decision is duplicative of the evidence added 
prior to the April 2000 rating decision.  That is, it 
consists of the VA records associated with the Veteran's 
April 1990 colectomy.  As noted earlier, these records 
contain no opinion, comment, or hypothesis suggesting that 
the Veteran's diverticulitis or colectomy is medically linked 
to his in-service gastroenteritis.  As a result, the evidence 
is redundant since it is not new.  

VA treatment records have also been added to the record, but 
they are primarily related to other disabilities.  To the 
extent they note his intestinal or colectomy history, medical 
records describing a Veteran's current condition are not 
material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam).

In light of the above, the Board is constrained to find that 
new and material evidence has not been submitted.  38 C.F.R. 
§ 3.156(a).  In as much as the Veteran has not carried his 
initial burden of submitting new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim for colonic diverticular disease.  The petition to 
reopen is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


